Citation Nr: 0516358	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-07 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Bridget K. Cougevan, Law Clerk





INTRODUCTION

The veteran had active military service from May 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office in 
Milwaukee, Wisconsin, which denied service connection for 
bilateral hearing loss and tinnitus. 

Having considered the veteran's contentions in light of the 
record and the applicable law, the Board finds that this 
matter is ready for appellate review.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not incurred or aggravated by 
active military service.

2.  Tinnitus was not incurred or aggravated by active 
military service. 


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 1131, (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

2.  The criteria for a grant of service connection for 
tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

The veteran contends that he incurred bilateral hearing loss 
and tinnitus as a result of active military service.  Prior 
to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) it was 
observed that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2004).

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate the 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The 
veteran's claim was received in August 2002.  In specific 
compliance with Quartuccio, the veteran was advised of the 
evidence that would substantiate his claim, and the 
responsibility for obtaining it, by a letter dated in August 
2002.  Pelegrini, supra. The claims for bilateral hearing 
loss and tinnitus were denied in February 2003, after the 
veteran was advised in accordance with the VCAA.


The record also reflects that the veteran was provided with a 
copy of the original rating decision dated in March 2003, 
setting forth the general requirements of the applicable law 
pertaining to the establishment of service connection.  The 
general advisement was reiterated in the Statement of the 
Case dated in August 2003.  

The Board notes that the February 2003 rating decision on 
appeal, the statement of the case (SOC), and multiple 
supplemental correspondence, also adequately informed the 
veteran of the types of evidence needed to substantiate his 
claims.  The advisements to the veteran were structured as to 
the essential components of a successful claim of service 
connection:  (1) evidence of an injury in military service or 
a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical or 
mental disability; and, (3) competent evidence of a 
relationship between the veteran's current disability and the 
in-service event.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Rose v. West, 11 Vet. App. 169, 171 (1998).   
Therefore, the VA's duty to notify has been fully satisfied.

With respect to VA's duty to assist the veteran, the RO 
requested and obtained the veteran's service medical and 
personnel records from the National Personnel Records Center 
(NPRC).  The claims file also contains private medical 
records and  VA medical records.  As such, VA has no 
outstanding duty to assist the veteran in obtaining any 
additional information or evidence.  At every stage of the 
process, the veteran was informed of the information needed 
to substantiate his claim, and VA has obtained all evidence 
identified by the veteran.  The veteran has indicated that no 
further evidence is outstanding in a statement signed in 
November 2002. Therefore, the Board finds that all indicated 
medical records have been obtained and the veteran has not 
referenced any outstanding records or information that he 
wanted VA to obtain.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2004). A 
VA audiology examination was performed in February 2003 in 
compliance with the VA's duty to assist.

The VA has satisfied its duties to inform and assist the 
veteran at every stage of this case. Given the extensive 
development undertaken by the RO and the fact that the 
veteran has pointed to no other evidence that has not been 
obtained, the Board finds that the record is ready for 
appellate review.


The Merits of the Claims

As noted, the veteran seeks service connection for bilateral 
hearing loss and tinnitus.  Having carefully considered the 
veteran's claims in light of the record and the applicable 
law, the Board is of the opinion that the clear 
preponderance of the evidence is against the claims and the 
appeal will be denied. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must 
be considered on the basis of the places, types and 
circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay 
evidence.  Determinations relative to service connection 
will be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection there 
must be: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  All three 
Hickson elements must be satisfied.
The veteran is shown to have both bilateral hearing loss and 
tinnitus.  Under  38 C.F.R. § 3.385 (2003), impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.").  

Of record is a February 2003 VA audiological examination, 
which shows a current diagnosis of " high frequency 
sensorineural hearing loss" in accordance with the 
requirements of 38 C.F.R. § 3.385 (2003).  In addition, the 
veteran's VA examination records also show a current 
diagnosis of unilateral tinnitus.  Therefore, the Board 
finds that the veteran has the current disabilities of 
hearing loss and tinnitus.

As to the question of whether a competent statement of nexus 
between the disabilities and military service may be found, 
service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one 
year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309; See Under 
Secretary for Health letter (October 4, 1995) (It is 
appropriate for VA 
to consider sensorineural hearing loss as an organic disease 
of the nervous system and, therefore, a presumptive 
disability).  The law requires that sensorineural hearing 
loss must manifest itself to a degree of 10 percent or more 
within one-year from the date of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a) (2003); 38 U.S.C.A. § 1112 
(West 2002).

The record indicates that the veteran served as a welder in 
the U.S. Army, but also continued as a welder after his 
discharge from active military duty.  To the extent that the 
veteran contends that his hearing loss and tinnitus were 
present in, or shortly after military service, his 
contention is belied by the record.

The April 1967 separation examination does not indicate any 
problems with the veteran's hearing, and the veteran wrote 
that at separation there was no change in his health.  In 
addition, an audiometric examination indicated that veteran's 
hearing acuity was at normal levels for VA purposes.  Indeed, 
at the time of separation, the veteran's "PULHES" physical 
profile, including his hearing acuity was noted to be:


Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service). 

Instead, the competent medical evidence indicates that 
hearing loss was first diagnosed in May 1984, or 
approximately 17 years after separation from service.  The 
competent medical evidence also indicates that tinnitus was 
first diagnosed in June 1991, or approximately 24 years 
after separation from service. Although the veteran contends 
that his hearing loss and tinnitus manifested either during 
active military service or immediately upon discharge, the 
veteran's April 1967 discharge examination shows that his 
hearing was "normal" and his own reported medical history 
indicated no hearing loss or tinnitus.  Therefore, the 
veteran is not entitled to presumptive service connection 
for his hearing loss, as this disability did not manifest 
itself within the requisite time period. 

A grant of service connection on a direct basis is also not 
appropriate.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) 
(Both for the general proposition that in claims involving 
presumptive service connection, the Board must also examine 
the evidence of record to ascertain if there is any other 
basis upon which to develop or grant the claim, including 
direct service connection).  

Firstly, although the veteran contends that the disorders 
were incurred as a result of active military service, it is 
well-established that  laypersons, such as the veteran, are 
not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  Cromley v. Brown, 7 Vet. App. 376, 
379 (1995);  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159(a)(1) (2003) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].

In a forwarding letter dated in August 2002, Michael K. Case, 
MD from Gundersen Clinic, Ltd. stated that the veteran had 
sensorineural hearing loss consistent with noise damage in 
service. The clinic notes included with the letter state that 
Dr. Case believes, "more likely than not", that the hearing 
loss is due to noise exposure from military service. These 
notes, however, do not indicate whether Dr. Case's opinion 
was based upon statements made by the veteran or review of 
previous medical records. 

The record contains a February 2003 VA medical examination.  
The examiner observed that the veteran had "high frequency 
sensorineural hearing loss" and "unilateral tinnitus."  
However, the examiner also specifically concluded that the 
veteran's hearing loss and tinnitus were "most likely" 
related to "other factors outside of the military".  The VA 
examiner focused upon the absence of any complaints of 
hearing loss and tinnitus either at the enlistment or 
discharge examinations- as corroborated by the claims folder.  
Furthermore, the VA examiner also noted that the veteran 
reported working as a welder for 35 years with ear 
protection, and a "positive history to recreational noise 
exposure" through deer hunting and attending tractor pulls.

Because the VA examiner had for review the veteran's service 
medical records and is on the face of his report a competent 
medical examiner, he apparently is both medically qualified 
and aware of the relevant facts of record as to hearing loss 
and tinnitus.  

Stated alternatively, the VA examiner's opinion was rendered 
with the benefit of critical factual information.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996).  It has been 
repeatedly observed in the law that while a physician is 
competent to render medical opinions, such competence does 
not extend to the factual underpinnings of the opinion - 
i.e., the physician cannot competently report facts to which 
he was not a witness.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant]; see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); [Pre-VCAA 
case, where a veteran with service-connected PTSD sought 
service connection for the residuals of a broken leg, 
sustained in a motorcycle accident.  His treating physician 
opined that "thrill seeking behavior," typical in PTSD 
patients, in part had caused the veteran's recklessness.  
However, evidence was of record indicating that the veteran 
had told police officers and bystanders immediately after the 
accident that he had exercised care when riding his 
motorcycle, and that a car struck him as he was attempting to 
negotiate a turn.  The Court found the physician's opinion 
not sufficient to well-ground the claim under then applicable 
law, because although the veteran was competent to testify as 
to the sequence of events of the accident, the physician was 
not an eyewitness to the accident, so that any opinion 
regarding what actions or sequence of events caused the 
accident was outside the scope of his competence.  Id. at 
386].    

Accordingly, the Board places far greater weight of probative 
value on the clinical findings and medical nexus opinion 
established in the February 2003 VA examination report.  The 
report was generated with a specific view towards 
ascertaining whether the veteran's hearing impairment was a 
result of any incident of his military service, and was 
accompanied by a review of all of the evidence of record.  
Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. 
Brown, 8 Vet. App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for hearing loss and tinnitus.  As such, 
that doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002). For 
the above reasons and bases, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are 
denied.


ORDER

Service connection for bilateral hearing loss denied.

Service connection for tinnitus denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


